Exhibit 10.3

 

 

 

DELAWARE PIPELINE SERVICES AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1

Definitions and Construction   1   

Article 2

Term   9   

Article 3

Shipping Rights   10   

Article 4

Minimum Throughput Commitments; Throughput Fees   10   

Article 5

Custody, Title and Risk of Loss   13   

Article 6

Specification and Contamination   13   

Article 7

Condition and Maintenance of the Pipeline   14   

Article 8

Inspection, Access and Audit Rights   15   

Article 9

Scheduling   16   

Article 10

Intentionally Omitted   16   

Article 11

Additional Covenants   16   

Article 12

Representations   18   

Article 13

Insurance   19   

Article 14

Force Majeure, Damage or Destruction   19   

Article 15

Suspension of Refinery Operations   20   

Article 16

Right of First Refusal   21   

Article 17

Shutdown or Idling of Refinery   24   

Article 18

Event of Default: Remedies Upon Event of Default   26   

Article 19

Indemnification   27   

Article 20

Limitation on Damages   28   

Article 21

Confidentiality   29   

Article 22

Choice of Law   30   

Article 23

Assignment   30   

Article 24

Notices   31   

Article 25

No Waiver; Cumulative Remedies   32   

Article 26

Nature of Transaction and Relationship of Parties   33   

Article 27

Arbitration Provision   33   

Article 28

General   34   

 

i



--------------------------------------------------------------------------------

Exhibit A Product and Product Quality Exhibit B Designated Refinery Assets

 

ii



--------------------------------------------------------------------------------

DELAWARE PIPELINE SERVICES AGREEMENT

This Delaware Pipeline Services Agreement (this “Agreement”) is made and entered
into as of the Commencement Date, by and between PBF Holding Company LLC, a
Delaware limited liability company (the “Company”), and Delaware Pipeline
Company LLC, a Delaware limited liability company (the “Operator”) (each
referred to individually as a “Party” or collectively as the “Parties”).

WHEREAS, the Operator owns and operates a petroleum products pipeline
originating in Delaware City, Delaware (as described on Exhibit D to the
Contribution Agreement (as defined below), and together with existing or future
modifications or additions thereto, the “Pipeline”);

WHEREAS, the Parties are entering into this Agreement to provide for the rights
and obligations of the Parties with respect to the Pipeline; and

WHEREAS, the Parties desire to record the terms and conditions upon which the
Operator shall provide pipeline services to the Company for the Pipeline on a
non-exclusive basis and the Operator shall serve as operator of the Pipeline and
bailee of all Product in the custody of the Operator and owned or held by the
Company or any of the Company Designees.

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:

Article 1 Definitions and Construction.

Section 1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:

“Acquisition Proposal” has the meaning specified in Section 16.3(a).

“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company and
its subsidiaries (other than PBF Logistics LP and its subsidiaries), on the one
hand, and PBF Logistics LP and its subsidiaries (including the Operator), on the
other hand, shall not be considered Affiliates of each other.

“Agreement” has the meaning specified in the preamble to this document.

 

1



--------------------------------------------------------------------------------

“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, tariff, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator, on the one hand, and the Company, on the other
hand, arising under or in connection with this Agreement.

“Actual Shipment” means the volume of Product that is delivered on the Pipeline
under this Agreement.

“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.

“bpd” means barrels per day.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, State
of New Jersey or the State of Delaware.

“Capital Improvement” means (a) any modification, improvement, expansion or
increase in the capacity of the Pipeline, or (b) any connection, or new point of
receipt or delivery of Product, including any terminal, lateral pipeline or
extension of the Pipeline.

“Change of Control” means PBF Energy Company LLC or any of its majority owned
direct or indirect subsidiaries ceases to control the general partner of PBF
Logistics LP.

“Claimant” has the meaning specified in Article 27.

“Commencement Date” means May 15, 2015.

“Company” has the meaning specified in the preamble to this Agreement.

“Company Designee” means, collectively, each Person designated by the Company,
including any Person acting as an intermediator of all or any portion of the
Product or any third party.

“Company Indemnitees” has the meaning specified in Section 19.1.

“Company Inspectors” has the meaning specified in Section 8.1.

“Company’s Share” means a number, expressed as a percentage, equal to the
quotient of (a) the greater of (i) the total Barrels throughput by the Company
and any Company Designee on the Pipeline, in the aggregate, during the
sixth-month period preceding the date of determination or (ii) the Minimum
Throughput Commitment during such period, and (b) the total Barrels throughput
by all Persons on the Pipeline during such period.

 

2



--------------------------------------------------------------------------------

“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,
documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1 or October 1, and ends on
March 31, June 30, September 30 or December 31, respectively.

“Contract Year” means a year that commences on January 1 and ends on
December 31st of such year, except that the initial Contract Year shall commence
on the Commencement Date and the final Contract Year shall end on the last day
of the Term.

“Contribution Agreement” means the Contribution Agreement, dated May 5, 2015, by
and between PBF Energy Company LLC and PBF Logistics LP.

“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Defaulting Party” has the meaning specified in Section 18.2.

“Designated Refinery Assets” has the meaning specified in Section 17.1.

“Disposition Notice” has the meaning specified in Section 16.3(a).

“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws, each as amended from time to time.

 

3



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“EPT” means the prevailing time in the Eastern time zone.

“Event of Default” has the meaning specified in Section 18.1.

“First ROFR Acceptance Deadline” has the meaning specified in Section 16.3(a).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute Products, feedstocks, other products or materials necessary
for operation because of a failure of third-party pipelines or rail lines or any
other causes whether of the kind herein enumerated or otherwise not reasonably
within the control of the Party claiming suspension and which by the exercise of
commercially reasonable efforts such Party is unable to prevent or overcome;
provided, however, a Party’s inability to perform its economic obligations
hereunder shall not constitute an event of Force Majeure.

“Force Majeure Notice” has the meaning specified in Section 14.1.

“Force Majeure Party” has the meaning specified in Section 14.1.

“Force Majeure Period” has the meaning specified in Section 14.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976.

“Initial Term” has the meaning specified in Section 2.1.

“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.

 

4



--------------------------------------------------------------------------------

“Minimum Throughput Capacity” means, with respect to each Contract Quarter, an
aggregate amount of throughput capacity equal to 50,000bpd of Product,
multiplied by the number of calendar days in such Contract Quarter.

“Minimum Throughput Commitment” means, with respect to each Contract Quarter, an
aggregate amount of Product received on the Pipeline equal to at least 50,000bpd
of Product, multiplied by the number of calendar days in such Contract Quarter.

“Nomination Procedure” has the meaning specified in Exhibit C.

“Non-Defaulting Party” means the Party other than the Defaulting Party.

“Notice Period” has the meaning specified in Section 15.1.

“Off-Specification Product” means Product that fails to meet the specifications
set forth in Exhibit A.

“Offer Price” has the meaning specified in Section 16.3(a).

“Omnibus Agreement” means that Third Amended and Restated Omnibus Agreement,
dated as of May 15, 2015, by and among the Company, PBF Energy Company LLC, PBF
Logistics GP LLC, and PBF Logistics LP., as amended and restated as of the date
hereof and as further amended or amended and restated from time to time.

“Operation and Management Services and Secondment Agreement” means that Third
Amended and Restated Operation and Management Services and Secondment Agreement
dated May 15, 2015, by and among the Company, Delaware City Refining Company
LLC, Toledo Refining Company LLC, PBF Logistics GP LLC, PBF Logistics LP,
Delaware City Terminaling Company LLC, Toledo Terminaling Company LLC, Delaware
Logistics Company LLC, and the Operator as amended and restated as of the date
hereof and as further amended or amended and restated from time to time.

“Operator” has the meaning specified in the preamble to this Agreement.

“Operator Indemnitees” has the meaning specified in Section 19.2.

“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C. Section 651
et seq.

“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Permitted Lien” means (a) liens for real estate taxes, assessments, sewer and
water charges or other governmental charges and levies not yet delinquent;
(b) liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside; (c) liens of mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith; and (d) liens incurred in
the ordinary course of business in connection with worker’s compensation and
unemployment insurance or other types of social security benefits.

“Permanent Refinery Shutdown” has the meaning specified in Section 17.1(a).

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.

“Pipeline” means the interstate petroleum products 16” pipeline which is 23.4
miles in length that commences at the pipeline inlet meter adjacent to the
Refinery in Delaware and terminates at the Twin Oaks connection to the Sunoco
Logistics pipeline in Pennsylvania, and as further described in the Contribution
Agreement.

“Pipeline Maintenance” has the meaning specified in Section 7.2(a).

“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.

“Product” means any of the products listed, and meeting the specifications set
forth, in Exhibit A, as from time to time amended by mutual agreement of the
Parties.

“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Pipeline for which the
Company, a Company Designee or their assignees are treated as the exclusive
owner by the Pipeline; provided that such volume shall be determined by using
the volumes reported on the most recent monthly or daily statements, as
applicable, from the Pipeline.

“Proposed Transferee” has the meaning specified in Section 16.3(a).

“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not intended to be limited to the
optimum practices, methods or acts to the exclusion of others, but rather is
intended to include reasonably acceptable practices, methods and acts generally
engaged in or applied by the refining, pipeline or terminaling industries (as
applicable) in the United States.

“Receiving Party Personnel” has the meaning specified in Section 21.4.

 

6



--------------------------------------------------------------------------------

“Refinery” means the petroleum refinery located in Delaware City, Delaware owned
and operated by the Company’s Affiliates.

“Refinery Asset Option Notice” has the meaning specified in Section 17.1(b).

“Refinery Asset Option Period” has the meaning specified in Section 17.1(f).

“Refinery Asset Purchase Option” has the meaning specified in Section 17.1(b).

“Renewal Term” has the meaning specified in Section 2.1.

“Required Permits” has the meaning specified in Section 11.1.

“Respondent” has the meaning specified in Article 27.

“Restoration” has the meaning specified in Section 7.2(b).

“ROFR Acceptance Deadlines” has the meaning specified in Section 16.3(a).

“ROFR Asset” means the Pipeline and each asset that comprises the Pipeline and
is material to the operation thereof.

“ROFR Governmental Approval Deadline” has the meaning specified in Section
16.3(c).

“ROFR Response” has the meaning specified in Section 16.3(a).

“Sale Assets” has the meaning specified in Section 16.3(a).

“Second ROFR Acceptance Deadline” has the meaning specified in Section 16.3(a).

“Services” means shipment on the Pipeline in accordance with the terms,
conditions, and procedures set forth in this Agreement and the Tariff.

“Shortfall Payment” has the meaning specified in Section 4.3.

“Special Damages” has the meaning specified in Article 20.

“Supplier Inspector” means any Person selected by the Company to perform any and
all inspections required by the Company or the Company Designee in a
commercially reasonable manner at the Company’s own cost and expense that is
acting on behalf of the Company or the Company Designee and that (a) is a Person
who performs sampling, quality analysis and quantity determination or similar
services of the Product purchased and sold under any agreement between the
Company (or its Affiliates) and the Company Designee, (b) is not an Affiliate of
any Party and (c) in the reasonable judgment of the Company, is qualified and
reputed to perform its services in accordance with Applicable Law and Prudent
Industry Practice.

“Suspension Notice” has the meaning specified in Section 15.1.

 

7



--------------------------------------------------------------------------------

“Tariff” means the Tariff published by the Operator with respect to the Pipeline
prior to the Commencement Date and filed with the Federal Energy Regulatory
Commission (“FERC”), including all current and future supplements to and
successive issues thereof.

“Term” has the meaning specified in Section 2.1.

“Termination Notice” has the meaning specified in Section 14.2.

“Throughput Fee” is defined in Section 4.2.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

Section 1.2 Construction of Agreement.

(a) Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.

(b) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

(c) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.

(d) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.

(e) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.

(f) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.

(g) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.

(h) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 1.3 No Presumption. The Parties acknowledge that they and their counsel
have reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.

Article 2 Term.

Section 2.1 Term. The initial term of this Agreement (the “Initial Term”) shall
commence at 12:00:01 a.m., EPT, on the Commencement Date and shall continue
until 11:59:59 p.m., EPT, on the first December 31 following the tenth
(10th) anniversary of the Commencement Date. Thereafter, subject to the last
sentence of this paragraph, the Company shall have a unilateral option to extend
this Agreement for two additional five (5) year periods on the same terms and
conditions set forth herein (each, a “Renewal Term”). The Initial Term and the
Renewal Terms are sometimes referred to collectively herein as the “Term.” In
order to exercise its option to extend this Agreement for a Renewal Term, the
Company shall notify the Operator in writing not less than twelve (12) months
prior to the expiration of the Initial Term or any Renewal Term, as applicable.

Section 2.2 Termination. The Parties may terminate this Agreement prior to the
end of the Term (but are under no obligation to do so) (a) as they may mutually
agree in writing, (b) pursuant to a Termination Notice in accordance with
Section 14.2, (c) pursuant to a Suspension Notice in accordance with
Section 15.1, or (d) pursuant to a default in accordance with Section 18.2.

 

9



--------------------------------------------------------------------------------

Article 3 Shipping Rights.

Subject to the terms and conditions hereof, the Company agrees to take service
on the Pipeline in accordance with the terms, conditions and procedures set
forth in the Tariff.

Article 4 Minimum Throughput Commitments; Throughput Fees.

Section 4.1 Minimum Throughput Commitments. During each Contract Quarter during
the Term and subject to the terms and conditions of this Agreement, the Company
agrees that commencing on the Commencement Date, the Company will ship on the
Pipeline, the Minimum Throughput Commitment.

Section 4.2 Throughput Fees.

(a) The throughput fee applicable to transportation of Products on the Pipeline
(the “Throughput Fee”) shall be the rate specified in the Tariff, which is
$0.5266 per Barrel. Subject to Sections 4.3 and 4.4, the Company shall pay the
Operator an amount equal to the Throughput Fee multiplied by the Actual
Shipments on the Pipeline.

(b) All fees set forth in this Agreement may be increased or decreased, as
applicable, effective on July 1 of each year of the Term, (i) by the change in
any inflationary index promulgated by FERC in accordance with FERC’s indexing
methodology currently set forth at 18 CFR § 342.3, including future amendments
or modifications thereof or (ii) in the event that FERC terminates its indexing
methodology during the Term of this Agreement, by a percentage equal to the
change in the CPI-U (All Urban Consumers), as reported by the U.S. Bureau of
Labor Statistics.

(c) During the Term, if new laws or regulations are enacted that require the
Operator to make substantial and unanticipated capital expenditures (other than
maintenance capital expenditures) with respect to the Pipeline, the Operator may
file with FERC to increase its Tariff rates to recover such expenditures. The
Operator shall provide notice to the Company of its intention to request such a
rate increase. Upon receipt of such notice, the Parties will negotiate in good
faith to reach a settlement rate. If the Parties agree to a settlement rate
within thirty (30) days, or within such additional time as mutually agreed to by
the Parties, the Company shall agree in writing to the proposed rate change and
the Operator shall file the rate change with FERC and submit a verified
statement to FERC indicating the support of the Company. If the Parties do not
agree to a settlement rate, the Operator reserves the right to file a cost-based
rate increase with FERC to recover such capital expenditures.

(d) Operator may, from time to time, apply to change its rates pursuant to the
FERC ratemaking methodologies pursuant to 18 C.F.R Section 342.

Section 4.3 Shortfall Payments. If, for any Contract Quarter, Actual Shipments
for such Contract Quarter on the Pipeline are less than the applicable Minimum
Throughput Commitment, then the Company shall pay the Operator an amount (a
“Shortfall Payment”) with respect to the Pipeline equal to the difference
between (i) the Minimum Throughput Commitment multiplied by the Throughput Fee
and (ii) the aggregate Throughput Fees for such Contract Quarter payable with
respect to the Pipeline under Section 4.2. The Parties acknowledge and agree
that there shall be no carry-over of deficiency volumes with respect to the
applicable Minimum Throughput

 

10



--------------------------------------------------------------------------------

Commitment and the payment of the Shortfall Payment shall relieve the Company of
any obligation to meet the Minimum Throughput Commitment for the relevant
Contract Quarter. The Parties further acknowledge and agree that there shall not
be any carry-over of volumes in excess of the Minimum Throughput Commitment to
any subsequent Contract Quarter.

Section 4.4 Invoicing and Timing of Payments. The Operator shall invoice the
Company monthly (or in the case of Shortfall Payments, quarterly). The Company
will make payments to the Operator on a monthly basis (or in the case of
Shortfall Payments, on a quarterly basis) during the Term with respect to
services rendered by the Operator under this Agreement in the prior month (or in
the case of Shortfall Payments, Contract Quarter) upon the later of (i) ten
(10) days after its receipt of such invoice and (ii) thirty (30) days following
the end of the calendar month or Contract Quarter, as applicable, during which
the invoiced services were performed. Any past due payments owed to the Operator
hereunder shall accrue interest, payable on demand, at the Prime Rate from the
due date of the payment through the actual date of payment. Payment of any
Throughput Fees or Shortfall Payment pursuant to this Section 4.4 shall be made
by wire transfer of immediately available funds to an account designated in
writing by Operator. If any such fee shall be due and payable on a day that is
not a Business Day, such payment shall be due and payable on the next succeeding
Business Day.

Section 4.5 Change in Pipelines’ Direction; Product Service or Origination and
Destination; Capital Improvements.

(a) (i) The Operator shall obtain the Company’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, before the Operator
shall (A) reverse the direction of the Pipeline; (B) change, alter or modify the
product service of the Pipeline; or (C) change, alter or modify the origination
or destination of the Pipeline; provided, however, that the Operator may take
any necessary emergency action to prevent or remedy a release of Products from
the Pipeline without obtaining the consent required by this Section 4.5(a)(i).
The Company may request that the Operator reverse the direction of the Pipeline,
and the Operator shall determine, in its sole discretion, whether to complete
the proposed reversal.

(ii) Should the Operator determine to proceed with a Company proposed reversal,
the Operator will notify the Company of the total estimated costs necessary to
complete the reversal and the proposed adjustment to the Throughput Fee and the
Minimum Throughput Commitment or the Minimum Throughput Capacity required by the
Operator to recover such costs. The Operator may file with FERC to increase its
Tariff rates to recover such expenditures and if so, the Operator shall provide
notice to the Company of their intention to request such a rate increase. Upon
receipt of such notice, the Parties will negotiate in good faith to reach a
settlement rate. If the Parties agree to a settlement rate within thirty
(30) days, or within such additional time as mutually agreed to by the Parties,
the Company shall agree in writing to the proposed rate change and the Operator
shall file the rate change with FERC and submit a verified statement to FERC
indicating the support of the Company. If the Parties do not agree to a
settlement rate, the Operator reserves the right to file a cost-based rate
increase with FERC to recover such costs or to not proceed with the reversal.

(b) (i) During the term of this Agreement, the Company shall be entitled to
designate Capital Improvements to be made to the Pipelines. For any Capital
Improvement designated by the Company, the Company shall submit a written
proposal, including all specifications then available

 

11



--------------------------------------------------------------------------------

to it, for the proposed Capital Improvement to the Pipeline. The Operator will
review such proposal to determine, in its sole discretion, whether it will
consent to proceed with the proposed Capital Improvement. In connection with the
construction of any Capital Improvement pursuant to this Section 4.5(b), the
Company shall be entitled to participate in all stages of planning, scheduling,
implementing, and oversight of the construction.

(ii) Should the Operator determine to proceed and construct or cause to be
constructed the approved Capital Improvement, the Operator will obtain bids from
two or more general contractors reasonably acceptable to the Company for the
construction of the Capital Improvement. Based upon the bids, the Operator will
notify the Company of the total estimated amount necessary to construct such
Capital Improvement (which amount shall include the costs of capital, a
reasonable rate of return over the remaining Term and any other costs necessary
to place such Capital Improvement in service) and the proposed adjustment to the
Throughput Fee and the Minimum Throughput Commitment or the Minimum Throughput
Capacity required by the Operator to recover such costs. The Operator may file
with FERC to increase its Tariff rates to recover such expenditures. The
Operator shall provide notice to the Company of their intention to request such
a rate increase. Upon receipt of such notice, the Parties will negotiate in good
faith to reach a settlement rate. If the Parties agree to a settlement rate
within thirty (30) days, or within such additional time as mutually agreed to by
the Parties, the Company shall agree in writing to the proposed rate change and
the Operator shall file the rate change with FERC and submit a verified
statement to FERC indicating the support of the Company. If the Parties do not
agree to a settlement rate, the Operator reserves the right to file a cost-based
rate increase with FERC to recover such capital expenditures or to not proceed
with the construction of the Capital Improvement.

(iii) Upon completion of the construction of any Capital Improvement, the
Operator will own such Capital Improvement, and will operate and maintain the
Capital Improvement in accordance with Applicable Law and recognized industry
standards.

Section 4.6 Marketing of Transportation to Third Parties. During the Term the
Operator may market transportation services to third parties on the Pipeline,
provided that, (i) the provision of such transportation services to third
parties is not reasonably likely to negatively affect the Company’s ability to
use the Pipeline in accordance with the terms of this Agreement in any material
respect, and (ii) such third-party usage will not reduce the ability of the
Operator to provide the applicable Minimum Throughput Capacity or the applicable
Minimum Throughput Commitment to the Company. Nothing in this Section 4.6 shall
be construed to limit any obligation of the Operator under the Interstate
Commerce Act. Notwithstanding the foregoing, to the extent the Company is not
using any portion of the Pipeline (the “Open Assets “) during a Force Majeure
event set forth in Article 14 or the twelve-month Notice Period set forth in
Article 15, the Operator may market transportation services to third parties on
the Open Assets pursuant to one or more third party agreements without the
consent of the Company and the applicable Minimum Throughput Commitment will be
proportionately reduced to the extent of such third party usage; provided that
such third party agreements shall terminate following the end of the Force
Majeure Period or the restoration of Refinery operations, as applicable.

 

12



--------------------------------------------------------------------------------

Article 5 Custody, Title and Risk of Loss.

Section 5.1 Title. Subject to Section 23.2, the Company or the Company Designee
shall at all times during the Term retain title to the Products handled or
throughput by the Company or the Company Designee at the Pipeline, and such
Products shall remain the Company’s or the Company Designee’s exclusive
property. The Company hereby represents that, at all times during the Term, the
Company or the Company Designee holds exclusive title to the Products throughput
or handled by the Company on the Pipeline; provided, however, that each of the
Company and the Company Designee may at any time permit liens on the Company’s
or the Company Designee’s Products at the Pipeline.

Section 5.2 Compliance with Laws. During the time any Products are held or
throughput on the Pipeline, the Operator, in its capacity as operator of the
Pipeline shall be solely responsible for compliance with (and the Operator shall
comply with) all Applicable Laws pertaining to the receipt, shipment, handling,
and delivery of such Products on the Pipeline.

Section 5.3 Volumetric Losses and Gains. Subject to the other provisions in this
Agreement, title and risk of loss to all of the Products handled or throughput
by the Company or the Company Designee on the Pipeline shall remain at all times
with the Company or the Company Designee, as applicable. Unless the Operator
experiences a spill or other release of Product while Product is in the
Operator’s custody, all volumetric losses and gains in Product shall be for the
Company’s or the Company Designee’s account, as applicable. Operator reserves
the right to amend this Agreement to allocate such gains and losses between
Operator and all shippers on the Pipeline (including Company) in accordance with
industry standards and FERC regulations subject to Company’s consent which shall
not be unreasonably withheld, delayed or conditioned.

Section 5.4 Custody. During the Term, the Operator shall hold all Products at
the Pipeline solely as bailee, and agrees that when any such Products are
redelivered to the Company or the Company Designee, the Company or the Company
Designee shall have good title thereto (to the extent the Company had good title
prior to delivery on the Pipeline) free and clear of any liens, security
interests, encumbrances and claims of any kind whatsoever created or caused to
be created by the Operator, other than Permitted Liens; provided, however, that
notwithstanding anything herein to the contrary the Operator hereby waives,
relinquishes and releases any and all liens, including, any and all
warehouseman’s liens, custodian’s liens, rights of retention or similar rights
under all applicable laws, which the Operator would or might otherwise have
under or with respect to any Products handled hereunder. During the Term, none
of the Operator or any of its Affiliates shall (and the Operator shall not
permit any of its Affiliates or any other Person to) use any such Products for
any purpose. Solely in its capacity as bailee, the Operator shall have custody
of Product throughput under this Agreement from the time the Products pass the
inlet flange of the Pipeline from the Refinery until such time that the Products
pass the outlet flange of the Pipeline.

Article 6 Specification and Contamination.

Section 6.1 Delivery Specifications. The Company shall not (and shall cause the
Company Designee to not) deliver to the Pipeline any Off-Specification Product;
provided, however, that in the event Off-Specification Product is delivered by
the Company or the Company Designee to the Pipeline, and the Company or the
Company Designee instructs, or fails to instruct,

 

13



--------------------------------------------------------------------------------

the Operator to return such Off-Specification Product to the Company or the
Company Designee, as applicable, the Operator shall provide the
Off-Specification Product to the Company or the Company Designee, as applicable,
and the Operator will deliver, and the Company will receive on its or the
Company Designee’s behalf, such Off-Specification Product at the Company’s own
expense. In the event Off-Specification Product is delivered by the Company or
the Company Designee, and in the reasonable opinion of the Operator, the
Services are unable to be provided as a result of the Off-Specification Product
(whether due to a failure to comply with law, safety considerations or
otherwise), the Operator shall notify the Company and the Company shall be
responsible for taking possession of such Off-Specification Product without the
Services being provided.

Section 6.2 Offloading Specifications. If all Product meets the relevant
specifications set forth in Exhibit A when it enters the Pipeline, it is the
responsibility of the Operator to ensure that all Products leaving the Pipeline
shall meet the same relevant specifications set forth in Exhibit A, and shall
not leave the Pipeline with different specifications.

Section 6.3 Contamination. The Operator shall use at least Prudent Industry
Practice to ensure that no Products shall be contaminated with scale or other
materials, chemicals, water or any other impurities.

Section 6.4 Mechanical Integrity Inspection. The Company acknowledges that the
Operator is required to periodically perform mechanical integrity inspection
(smart pig run), which creates Off-Specification Product. The Company agrees to
provide Product for the inspection and receive the Off-Specification Product at
no cost.

Article 7 Condition and Maintenance of the Pipeline.

Section 7.1 Interruption of Service. The Operator shall use commercially
reasonable efforts to (i) minimize the interruption of service on the Pipeline
and (ii) notwithstanding any such interruption of service, make the Pipeline
available to the Minimum Throughput Capacity. The Operator shall inform the
Company at least sixty (60) days in advance (or promptly, in the case of an
unplanned interruption) of any anticipated partial or complete interruption of
service at the Pipeline, including relevant information about the nature,
extent, cause and expected duration of the interruption and the actions the
Operator is taking to resume full operations; provided, however, that the
Operator shall not have any liability for any failure to notify, or delay in
notifying, the Company of any such matters except to the extent the Company has
been materially damaged by such failure or delay.

Section 7.2 Maintenance and Repair Standards.

(a) Subject to Article 14, during the Term the Operator shall maintain the
Pipeline with sufficient aggregate capacity to throughput a volume of Product at
least equal to the Minimum Throughput Capacity; provided, however, that the
Operator’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, routine repair and maintenance consistent with
Prudent Industry Practice that prevents the Operator from providing the Minimum
Throughput Capacity (“Pipeline Maintenance”) so long as the Operator has
complied with its obligations set forth in Section 7.1. In the event the
Pipeline Maintenance is not as a result of Force Majeure, the Parties shall
reasonably cooperate with each other so as to reasonably minimize the effect of
such Pipeline Maintenance on the ability of Operator to provide the Minimum
Throughput Capacity or the Minimum Throughput Commitment.

 

14



--------------------------------------------------------------------------------

(b) To the extent the Company is prevented for seven (7) consecutive or more
days in any Contract Quarter from throughputting volumes on the Pipeline equal
to at least the Minimum Throughput Commitment for reasons caused by the Operator
(or any of its employees, agents or contractors) other than Force Majeure and
other than causes due to actions of the Company or the Company Designee (and any
of their respective contractors, employees or representatives excluding the
Operator and its employees, agents and representatives), then the Minimum
Throughput Commitment shall be proportionately reduced to the extent of the
difference between the Minimum Throughput Capacity and the amount that the
Operator can effectively throughput at the Pipeline (prorated for the portion of
the Contract Quarter during which the Minimum Throughput Capacity was
unavailable) regardless of whether actual throughput amounts prior to the
reduction were below the Minimum Throughput Commitment. At such time as the
Operator is capable of throughputting volumes equal to at least the Minimum
Throughput Commitment on the Pipeline, the Company’s obligation to throughput
the full Minimum Throughput Commitment shall be restored as of such time. To the
extent the Company is prevented for seven (7) consecutive or more days in any
Contract Quarter from throughputting volumes at the Pipeline equal to at least
the Minimum Throughput Commitment, other than due to a Force Majeure event, and
the throughput at the Pipeline falls below the Minimum Throughput Capacity as
described above in this paragraph (b), the Operator shall make all commercially
reasonable repairs on the Pipeline to restore the capacity of the Pipeline to
that required for throughput of the Minimum Throughput Capacity (“Restoration”).
All of such Restoration shall be at the Operator’s cost and expense, unless any
damage creating the need for such repairs was caused by the negligence or
willful misconduct of the Company, the Company Designee or their respective
contractors, employees, agents (excluding for the avoidance of doubt, the
Operator and its contractors, employees and agents) or customers, in which case
such Restoration shall be at the Company’s cost and expense to the extent caused
by the negligence or willful misconduct of the Company, the Company Designee or
their respective employees, agents or customers.

Article 8 Inspection, Access and Audit Rights.

Section 8.1 Inspection. At any reasonable times during normal business hours and
upon reasonable prior notice, the Company, the Company Designee and their
respective representatives (including one or more Supplier Inspectors,
collectively, the “Company Inspectors”) shall have the right to enter and exit
the Operator’s premises in order to have access to the Pipeline, to observe the
operations of the Pipeline and to conduct such inspections as the Company or the
Company Designee may wish to have performed in connection with this Agreement,
including to enforce its rights and interests under this Agreement; provided,
however, that (a) each of the Company Inspectors shall follow routes and paths
to be reasonably designated by the Operator or security personnel retained by
the Operator, (b) each of the Company Inspectors shall observe all security,
fire and safety regulations while on, around or about the Pipeline, (c) when
accessing the facilities of the Operator, the Company Inspectors shall at all
times comply with Applicable Law and such safety directives and guidelines as
may be furnished to the Company or the Company Designee by the Operator by any
means (including in writing, orally, electronically or through the posting of
signs) from time to time, and (d) the Company or the

 

15



--------------------------------------------------------------------------------

Company Designee shall be liable for any personal injury to its representatives
or any damage caused by such Company Inspectors in connection with such access
to the Pipeline. Without limiting the generality of the foregoing, the Operator
shall regularly grant the Company Inspectors reasonable access and Operator
shall have the right to accompany the Company Inspectors.

Section 8.2 Access. The Company, the Company Designee and their respective
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Operator, or any of its contractors and agents, which relate to this Agreement,
and shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to two (2) years after termination of
this Agreement. The Company or the Company Designee shall have the right to
conduct such audit no more than once per calendar quarter and each audit shall
be limited in time to no more than the present and prior two (2) calendar years.
Claims as to defects in quality shall be made by written notice within ninety
(90) days after the delivery in question or shall be deemed to have been waived.
The right to inspect or audit such records shall survive termination of this
Agreement for a period of two (2) years following the end of the Term. The
Operator shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two (2) years from the
end of the Term. Additionally, the Operator shall make available a copy of any
meter calibration report, to be available for inspection upon reasonable request
by the Company or the Company Designee on the Pipeline following any
calibration. Notwithstanding any of the foregoing, if an Event of Default with
respect to the Operator has occurred and is continuing, the Company Inspectors
shall have unlimited and unrestricted access to the accounting records and other
documents maintained by the Operator with respect to the Pipeline, for so long
as such Event of Default continues.

Article 9 Scheduling.

The Operator shall provide the Company and the Company Designee
non-discriminatory, priority access rights at the Pipeline to throughput the
Company’s and the Company Designee’s Products up to the Minimum Throughput
Capacity. All deliveries, receipts, handling and throughput of Product hereunder
shall be made in strict accordance with the Operator’s current reasonable
operating, scheduling and nomination procedures for the Pipeline, which (a) the
Operator shall provide to the Company on the date hereof, (b) the Operator shall
not materially modify without the prior written consent of the Company, not to
be unreasonably withheld, modified or delayed; provided, however, that the
Operator may make any modifications it reasonably deems necessary to comply with
or observe any Applicable Law or for health, safety, environmental, security or
other similar concerns consistent with Prudent Industry Practice, and (c) shall
allow the throughput of the grades and qualities of Product specified in Exhibit
A.

Article 10 Intentionally Omitted

Article 11 Additional Covenants.

Section 11.1 Required Permits. During the Term, unless the Company has agreed to
maintain such for the benefit of the Operator, the Operator shall, at its sole
cost and expense (directly or through one of its or the Company’s Affiliates),
obtain, apply for, maintain, monitor, renew, and modify, as appropriate, any
license, authorization, certification, filing, recording,

 

16



--------------------------------------------------------------------------------

permit, waiver, exception, variance, franchise, order or other approval with or
of any Governmental Authority or Third Parties pertaining or relating to the
operation of the Pipeline (the “Required Permits”) as currently operated;
provided, however, that if any Required Permits require the signature of, or any
action by, the Company or the Company Designee, the Company shall reasonably
cooperate with the Operator (at the Operator’s expense) so that the Operator may
obtain and maintain such Required Permits. The Operator shall not do anything in
connection with the performance of its obligations under this Agreement that
causes a termination or suspension of the Required Permits.

Section 11.2 Additional Operator Covenants. The Operator hereby:

(a) (i) confirms that it will post at the Pipeline such reasonable placards as
the Company or the Company Designee, as applicable, requests stating that the
Company or the Company Designee is the owner of specific Products held at the
Pipeline; (ii) agrees that it will take all actions necessary to maintain such
placards in place for the Term; and (iii) agrees to furnish documents reasonably
acceptable to the Company, the Company Designee and their respective lenders and
intermediators and to cooperate with the Company in ensuring and demonstrating
that Product titled in the Company’s or the Company Designee’s name shall not be
subject to any lien on the Pipeline;

(b) acknowledges and agrees that the Company or the Company Designee may file a
UCC-1 or other financing statement with respect to the Products handled or
throughput at the Pipeline, and the Operator shall cooperate with the Company in
executing such financing statements as the Company or the Company Designee deems
necessary or appropriate;

(c) agrees that, subject to Section 5.3, no loss allowances shall be applied to
the Products handled or throughput on the Pipeline;

(d) agrees to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Pipeline; and

(e) agrees that, in the event of any Product spill, leak or discharge or any
other environmental pollution caused by or in connection with the use of the
Pipeline, the Operator shall promptly commence containment or clean-up
operations as required by any Governmental Authorities or Applicable Law or as
the Operator deems appropriate or necessary and shall notify or arrange to
notify the Company or the Company Designee immediately of any such spill, leak
or discharge and of any such operations.

The Company and the Company Designee shall take all reasonable steps to
cooperate with the Operator in connection with the Operator’s performance of
each of the covenants in this Section 11.2, in each case, at the Operator’s sole
expense.

Section 11.3 Additional Company Covenants. The Company hereby agrees:

(a) to replace or repair, at its own expense, any part of the Pipeline that is
destroyed or damaged through any negligence or willful misconduct of the
Company, the Company Designee (acting in such capacity), or any of their agents
or employees (acting in such capacity), or any Company Inspector; and

 

17



--------------------------------------------------------------------------------

(b) to not make any alteration, additions or improvements to the Pipeline or
remove any part thereof, without the prior written consent of the Operator, such
consent to be at the Operator’s sole discretion.

Section 11.4 Existing Obligations. The execution of this Agreement by the
Parties does not reduce any existing obligations of such Parties and does not
confer any additional obligation or responsibility on the Company in connection
with: (a) any existing or future environmental condition on the Pipeline,
including, the presence of a regulated or hazardous substance on or in
environmental media on the Pipeline (including the presence in surface water,
groundwater, soils or subsurface strata, or air), including the subsequent
migration of any such substance; (b) any Environmental Law; (c) the Required
Permits; or (d) any requirements arising under or relating to any Applicable Law
pertaining or relating to the ownership and operation of the Pipeline.

Section 11.5 Records.

(a) Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Party upon
reasonable request and (ii) immediately notify the other Party of any violation
or alleged violation of any Applicable Law relating to any Products throughput
and handled under this Agreement and, upon request, shall provide to the other
Party all evidence of environmental inspections or audits by any Governmental
Authority with respect to such Products.

(b) All records or documents provided by any Party to any other Party shall, to
the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to the other Party any document that is determined by the disclosing
Party’s legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other Party
if at any time such Party has reason to believe that any records or documents
previously provided to the other Party are no longer accurate or complete.

Article 12 Representations.

Section 12.1 Representations of the Operator. The Operator represents and
warrants to the Company that (a) this Agreement, the rights obtained and the
duties and obligations assumed by the Operator hereunder, and the execution and
performance of this Agreement by the Operator, do not directly or indirectly
violate any Applicable Law with respect to the Operator or any of its properties
or assets, the terms and provisions of the Operator’s organizational documents
or any agreement or instrument to which the Operator or any of its properties or
assets are bound or subject; (b) the execution and delivery of this Agreement by
the Operator has been authorized by all necessary action; (c) the Operator has
the full and complete authority and power to enter into this Agreement and to
provide the services hereunder; (d) no further action on behalf of the Operator,
or consents of any other party, are necessary for the provision of services
hereunder; and (e) upon execution and delivery by the Operator, this Agreement
shall be a valid and binding agreement of the Operator enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

18



--------------------------------------------------------------------------------

Section 12.2 Representations of the Company. The Company represents and warrants
to the Operator that (a) this Agreement, the rights obtained and the duties and
obligations assumed by the Company hereunder, and the execution and performance
of this Agreement by the Company, do not directly or indirectly violate any
Applicable Law with respect to the Company or any of its property or assets, the
terms and provisions of the Company’s organizational documents or any agreement
or instrument to which the Company or any of its property or assets are bound or
subject; (b) the execution and delivery of this Agreement by the Company has
been authorized by all necessary action; (c) the Company has the full and
complete authority and power to enter into this Agreement; and (d) upon
execution and delivery by the Company, this Agreement shall be a valid and
binding agreement of the Company enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).

Article 13 Insurance.

The Operator, directly or through one of its or the Company’s Affiliates, shall
procure and maintain in full force and effect throughout the Term insurance in
sufficient amounts and coverage to be in accordance with Prudent Industry
Practice. Such policies shall be endorsed to name the Company and any Company
Designee as a loss payee with respect to any of the Company’s or the Company
Designee’s Products in the care, custody or control of the Operator.

Article 14 Force Majeure, Damage or Destruction.

Section 14.1 Force Majeure. In the event that a Party (the “Force Majeure
Party”) is rendered unable, wholly or in part, by a Force Majeure event to
perform its obligations under this Agreement, then such Party shall within a
reasonable time after the occurrence of such event of Force Majeure deliver to
the other Party written notice (a “Force Majeure Notice”) including full
particulars of the Force Majeure event, and the obligations of the Parties, to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused; provided, however, that (a) prior to
the second (2nd) anniversary of the Commencement Date, the Company shall be
required to continue to make payments (i) for the Throughput Fees for volumes
actually throughput under this Agreement, and (ii) for any Shortfall Payments
unless, in the case of (ii), the Force Majeure event is an event that adversely
affects the Operator’s ability to perform the Services (including making the
Minimum Throughput Capacity available to the Company), in which case Shortfall
Payments shall not be paid to the extent of the Force Majeure event’s effect on
the Operator’s ability to perform the Services and the Throughput Fees shall
only be paid as provided under (a)(i) above, and (b) from and after the second
(2nd) anniversary of the Commencement Date, the Company shall be required to
continue to make payments for the Throughput Fees for volumes actually
throughput under this Agreement. The Force Majeure Party shall identify in such
Force Majeure Notice the approximate length of time that it believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”). The
Company shall be required to pay any amounts accrued and due under this
Agreement at the time of the start of the Force Majeure event. The cause of the
Force Majeure event shall so far as

 

19



--------------------------------------------------------------------------------

possible be remedied with all reasonable efforts, except that no Party shall be
compelled to resolve any strikes, lockouts or other industrial or labor disputes
other than as it shall determine to be in its best interests. Prior to the
second (2nd) anniversary of the Commencement Date, any suspension of the
obligations of the Parties under this Section 14.1 as a result of a Force
Majeure event that adversely affects the Operator’s ability to perform the
services it is required to perform under this Agreement shall extend the Term
for the same period of time as such Force Majeure event continues (up to a
maximum of one year) unless this Agreement is terminated under Section 14.2.

Section 14.2 Termination due to Force Majeure. If the Force Majeure Party
advises in any Force Majeure Notice that it reasonably believes in good faith
that the Force Majeure Period shall continue for more than twelve
(12) consecutive months beyond the second (2nd) anniversary of the Commencement
Date, then at any time after the delivery of such Force Majeure Notice, either
Party may deliver to the other Party a notice of termination (a “Termination
Notice”), which Termination Notice shall become effective not earlier than
twelve (12) months after the later to occur of (a) delivery of the Termination
Notice and (b) the second (2nd) anniversary of the Commencement Date; provided,
however, that such Termination Notice shall be deemed cancelled and of no effect
if the Force Majeure Period ends before the Termination Notice becomes
effective, and, upon the cancellation of any Termination Notice, the Parties’
respective obligations hereunder shall resume as soon as reasonably practicable
thereafter, and the Term shall be extended by the same period of time as is
required for the Parties to resume such obligations. After the second
(2nd) anniversary of the Commencement Date and following delivery of a
Termination Notice, the Operator may terminate this Agreement, to the extent
affected by the Force Majeure event, upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement; provided, however,
that the Operator shall not have the right to terminate this Agreement for so
long as the Company continues to make Shortfall Payments.

Article 15 Suspension of Refinery Operations.

Section 15.1 Suspension of Refinery Operations. From and after the second
(2nd) anniversary of the Commencement Date, in the event that the Company
decides to permanently or indefinitely suspend all or substantially all crude
oil refining operations at the Refinery for a period that shall continue for at
least twelve (12) consecutive months, the Company may provide written notice to
the Operator of the Company’s intent to terminate this Agreement (the
“Suspension Notice”). Such Suspension Notice shall be sent at any time (but not
prior to the second (2nd) anniversary of the Commencement Date) after the
Company has notified the Operator of such suspension and, upon the expiration of
the period of twelve (12) months (which may run concurrently with the twelve
(12) month period described in the immediately preceding sentence) following the
date such notice is sent (the “Notice Period”), this Agreement shall terminate.
If the Company notifies the Operator more than two (2) months prior to the
expiration of the Notice Period of its intent to resume operations at the
Refinery, then the Suspension Notice shall be deemed revoked and this Agreement
shall continue in full force and effect as if such Suspension Notice had never
been delivered. During the Notice Period, the Company shall remain liable for
Shortfall Payments and all payments per Section 4.5 with respect of Capital
Improvements hereunder. Subject to Section 15.1 and after the fifth
(5th) anniversary of the Commencement Date, during the Notice Period, the
Operator may terminate this Agreement upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement.

 

20



--------------------------------------------------------------------------------

Section 15.2 Notice of Suspension. If all or substantially all refining
operations at the Refinery are suspended for any reason (including refinery
turnaround operations and other scheduled maintenance), then the Company shall
remain liable for Shortfall Payments under this Agreement for the duration of
the suspension, unless and until this Agreement is terminated as provided in
Section 15.1. The Company shall provide at least ninety (90) days’ prior written
notice whenever practical of any suspension of operations at the Refinery due to
a planned turnaround or scheduled maintenance that affects or will affect the
Services; provided, however, that the Company shall not have any liability for
any failure to notify, or delay in notifying, the Operator of any such
suspension except to the extent the Operator has been materially damaged by such
failure or delay.

Article 16 Right of First Refusal.

Section 16.1 Grant of ROFR. The Operator hereby grants to the Company a right of
first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to an Affiliate of the
Operator) of any ROFR Asset; provided, however, that the Parties acknowledge and
agree that nothing in this Article 16 shall prevent or restrict the Transfer of
partnership interests, limited liability interests, equity or ownership
interests or other securities of the Operator or create a right of first refusal
as a result thereof; provided, further, that the Company may, without consent or
approval from the Operator, assign its rights under this Article 16 to any
Affiliate of the Company.

Section 16.2 Acknowledgement regarding Consents. The Parties acknowledge that
all potential Transfers of ROFR Assets pursuant to this Article 16 are subject
to obtaining any and all required written consents of Governmental Authorities
and other third parties and to the terms of all existing agreements in respect
of the ROFR Assets, as applicable; provided, however, that the Operator
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Company pursuant to this Article 16 with respect to any ROFR
Asset.

Section 16.3 Procedures for Transfer of ROFR Asset.

(a) In the event the Operator proposes to Transfer any of the ROFR Assets (other
than a grant of a security interest to a bona fide third-party lender or a
Transfer to an Affiliate of the Operator) pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Operator shall, prior to entering
into any such Acquisition Proposal, first give notice in writing to the Company
(a “Disposition Notice”) of its intention to enter into such Acquisition
Proposal. The Disposition Notice shall include any material terms, conditions
and details as would be necessary for the Company to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquirer (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
the Company to reasonably determine the fair market value of such

 

21



--------------------------------------------------------------------------------

non-cash consideration, the Operator’s estimate of the fair market value of any
non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Operator. To the extent the
Proposed Transferee’s offer consists of consideration other than cash (or in
addition to cash), the Offer Price shall be deemed equal to the amount of any
such cash plus the fair market value of such non-cash consideration. In the
event the Company and the Operator are able to agree on the fair market value of
any non-cash consideration or if the consideration consists solely of cash, the
Company will provide written notice of its decision regarding the exercise of
its right of first refusal to purchase the Sale Assets (the “ROFR Response”) to
the Operator within sixty (60) days of its receipt of the Disposition Notice
(the “First ROFR Acceptance Deadline”). In the event the Company and the
Operator are unable to agree on the fair market value of any non-cash
consideration prior to the First ROFR Acceptance Deadline, the Company shall
indicate its desire to determine the fair market value of such non-cash
consideration pursuant to the procedures outlined in the remainder of this
Section 16.3 in a ROFR Response delivered prior to the First ROFR Acceptance
Deadline. If no ROFR Response is delivered by the Company prior to the First
ROFR Acceptance Deadline, then the Company shall be deemed to have waived its
right of first refusal with respect to such Sale Asset. In the event (i) the
Company’s determination of the fair market value of any non-cash consideration
described in the Disposition Notice is less than the fair market value of such
consideration as determined by the Operator in the Disposition Notice and
(ii) the Company and the Operator are unable to mutually agree upon the fair
market value of such non-cash consideration within sixty (60) days after the
Company notifies the Operator of its determination thereof, the Operator and the
Company will engage a mutually agreed upon, nationally recognized investment
banking firm that is not currently engaged in business with either of the
Parties to determine the fair market value of the non-cash consideration. In the
event the Parties are unable to agree upon an investment banking firm, each
Party will select a nationally recognized investment banking firm, and the two
investment banking firms so chosen will select a third investment banking firm
to serve as the investment banking firm for purposes of this Article 16. The
investment banking firm will determine the fair market value of the non-cash
consideration within thirty (30) days of its engagement and furnish the Company
and the Operator its determination. The fees of the investment banking firm will
be split equally between Parties. Once the investment banking firm has submitted
its determination of the fair market value of the non-cash consideration, the
Company will provide a ROFR Response to the Operator within thirty (30) days
after the investment banking firm has submitted its determination (the “Second
ROFR Acceptance Deadline” and together with the First ROFR Acceptance Deadline,
the “ROFR Acceptance Deadlines”). If no ROFR Response is delivered by the
Company prior to the Second ROFR Acceptance Deadline, then the Company shall be
deemed to have waived its right of first refusal with respect to such Sale
Asset.

(b) If the Company elects in a ROFR Response delivered prior to the First ROFR
Acceptance Deadline or Second ROFR Acceptance Deadline, as applicable, to
exercise its right of first refusal with respect to a Sale Asset, within sixty
(60) days of the delivery of the ROFR Response, such ROFR Response shall be
deemed to have been accepted by the Operator and the Operator shall thereafter
enter into a purchase and sale agreement with the Company providing for the
consummation of the Acquisition Proposal upon the terms set forth in the ROFR
Response. Unless otherwise agreed between the Company and the Operator, the
terms of the purchase and sale agreement will include the following:

(i) the Company will agree to deliver the Offer Price in cash (unless the
Company and the Operator agree that such consideration will be paid, in whole or
in part, in equity securities of the Company or of an Affiliate of the Company,
an interest-bearing promissory note or similar instrument, or any combination
thereof);

 

22



--------------------------------------------------------------------------------

(ii) the Operator will represent that it has valid fee or leasehold title, as
applicable, to the Sale Asset that is sufficient to operate the Sale Assets in
accordance with their historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable Sale Asset, plus any other such matters as the Company may approve
(and if the Company desires to obtain any title insurance with respect to the
Sale Asset, the full cost and expense of obtaining the same (including the cost
of title examination, document duplication and policy premium) shall be borne by
the Company);

(iii) the Operator will grant to the Company the right, exercisable at the
Company’s risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as the Company may deem
desirable, so long as such surveys, tests or inspections are neither destructive
nor invasive and do not damage the Sale Asset or interfere with the activities
of the Operator;

(iv) the Company will have the right to terminate its obligation to purchase the
Sale Asset under this Article 16 if the results of any searches under
Section 16.3(b)(ii) or (iii) above are, in the reasonable opinion of the
Company, unsatisfactory;

(v) the closing date for the purchase of the Sale Asset shall occur no later
than one hundred eighty (180) days following receipt by the Operator of the ROFR
Response pursuant to Section 16.3(a);

(vi) the Operator and the Company shall use commercially reasonable efforts to
do or cause to be done all things that may be reasonably necessary or advisable
to effectuate the consummation of any transactions contemplated by this
Section 16.3(b), including causing its respective Affiliates to execute, deliver
and perform all documents, notices, amendments, certificates, instruments and
consents required in connection therewith;

(vii) except to the extent modified in the Acquisition Proposal, the sale of any
Sale Assets shall be made on an “as is,” “where is” and “with all faults” basis,
and the instruments conveying such Sale Assets shall contain appropriate
disclaimers; and

(viii) neither the Operator nor the Company shall have any obligation to sell or
buy the Sale Assets if any of the consents referred to in Section 16.2 has not
been obtained.

(c) The Company and the Operator shall cooperate in good faith in obtaining all
necessary governmental and other third-party approvals, waivers and consents
required for the closing of the purchase and sale agreement described in
Section 17.1(b). Any such closing shall be delayed, to the extent required,
until the third (3rd) Business Day following the expiration of any required
waiting periods under the Hart-Scott-Rodino Act; provided, however, that such
delay shall not exceed sixty (60) days following the one hundred eighty
(180) days referred to

 

23



--------------------------------------------------------------------------------

in Section 16.3(b)(v) (the “ROFR Governmental Approval Deadline”) and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such ROFR Governmental Approval Deadline, then
the Company shall be deemed to have waived its right of first refusal with
respect to the Sale Assets described in the Disposition Notice and thereafter
the Operator shall be free to consummate the Transfer to the Proposed
Transferee, subject to Section 16.3(d)(ii).

(d) If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 16.3(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of
(A) one hundred eighty (180) days after the applicable ROFR Acceptance Deadline
and (B) three (3) Business Days after the satisfaction of all governmental
approval or filing requirements, if any, or (ii) in the case of a Transfer
permitted under Section 16.3(c), is not consummated within the later of
(A) sixty (60) days after the ROFR Governmental Approval Deadline and (B) three
(3) Business Days after the satisfaction of all governmental approval or filing
requirements, if any, then in each case the Acquisition Proposal shall be deemed
to lapse, and the Operator may not Transfer any of the Sale Assets described in
the Disposition Notice without complying again with the provisions of this
Article 16 if and to the extent then applicable.

Article 17 Shutdown or Idling of Refinery.

Section 17.1 Shutdown or Idling of Refinery. In the event of a Permanent
Refinery Shutdown, the Operator shall have the right to purchase the assets
identified in Exhibit B and such other assets as the Operator reasonably
determines in good faith to be necessary to operate the Pipeline (the
“Designated Refinery Assets”) at their fair market value at the time of sale in
accordance with this Section 17.1.

(a) A “Permanent Refinery Shutdown” shall be deemed to have occurred upon the
earlier of (i) the cessation of all or substantially all commercial operation of
the Refinery with no current intent on the part of the Company to resume all or
substantially all commercial operation thereof or (ii) a change to the
Refinery’s current SIC code (i.e., 4610) applicable to crude oil refining. The
Company shall exercise commercially reasonable efforts to provide the Operator
with at least sixty (60) days advance notice of a Permanent Refinery Shutdown.

(b) The Operator may at any time during the two-year period following notice of
a Permanent Refinery Shutdown exercise its purchase option pursuant to this
Section 16.3(d) (the “Refinery Asset Purchase Option”) by providing written
notice (a “Refinery Asset Option Notice”) to the Company. Promptly upon receipt
of such Refinery Asset Option Notice, the Company shall provide the Operator and
its designees with access to such information regarding the Designated Refinery
Assets as shall be reasonable and customary for the Operator to conduct
diligence in accordance with Prudent Industry Practice on assets such as the
Designated Refinery Assets. The Operator shall have a period of not less than
ninety (90) days to evaluate such information.

(c) The Operator and the Company shall, for a period of thirty (30) days
following completion of Operator’s diligence in accordance with Prudent Industry
Practice, negotiate in good faith to reach agreement on the terms for a purchase
of the Designated Refinery Assets by the

 

24



--------------------------------------------------------------------------------

Operator; provided, however, that the Parties agree that: (i) the terms
(including price) of any such purchase and sale will be on terms customary for
the sale of assets of this nature and otherwise agreeable to both the Operator
and the Company; (ii) the purchase price shall be paid at closing in cash;
(iii) the Company shall not be obligated to make any representations as to the
condition of the Designated Refinery Assets or any portion thereof; (iv) the
Operator shall not be required to purchase the real property on which the
Designated Refinery Assets are located (in which case the Operator shall be
entitled to lease or be granted easements to all or a portion of such real
property); (v) the Company shall convey all operating and maintenance records
reasonably necessary for the operation of the Designated Refinery Assets; and
(vi) the Company shall convey the Designated Refinery Assets free and clear of
any charge, claim, covenant, equitable interest, equitable servitude, lien,
option, pledge security interest, right of first refusal, or other restriction
of any kind, including any restriction on use, transfer, receipt of income, or
exercise of any other attribute of ownership; provided, however, that the
Company shall receive a reasonable easement with respect to the Designated
Refinery Assets in order to access such Designated Refinery Assets in connection
with the Company or its Affiliates potential refining operations.

(d) If the Operator and the Company are unable to agree on the terms (including
price) for a sale of the Designated Refinery Assets, the Operator and the
Company shall engage a mutually agreed upon, nationally recognized investment
banking firm to determine any terms (including price) as to which the Parties
are unable to agree with respect to the sale of the Designated Refinery Assets.
In the event the Parties are unable to agree upon an investment banking firm,
each Party will select a nationally recognized investment banking firm, and the
two investment banking firms so chosen will select a third investment banking
firm to serve as the investment banking firm for purposes of this Section 17.1.
The investment banking firm shall: (i) base the terms of purchase and sale on
those that are reasonable and customary for the sale of industrial assets such
as the Designated Refinery Assets, subject to the provisions of this
Section 17.1; (ii) determine the fair market value of the Designated Refinery
Assets based on their then-current operations; and (iii) consider the age,
condition, maintenance history, replacement cost, ongoing operating costs,
regulatory enforcement actions or fines in effect and other factors the
investment banking firm considers relevant to fair market value.

(e) All fees of the investment banking firm incurred in connection with the
Refinery Asset Purchase Option will be split equally between the Operator and
the Company.

(f) Once the investment banking firm resolves all terms of the sale regarding
the Refinery Asset Purchase Option that the Parties are unable to agree upon,
the Operator will have the right, but not the obligation, for a period of ninety
(90) days from the investment banking firm’s resolution (such period, the
“Refinery Asset Option Period”) to purchase the Designated Refinery Assets on
terms (including price) agreed to by the Parties (as supplemented by any terms
determined by the investment banking firm). The Operator shall notify the
Company, in writing delivered during the Refinery Asset Option Period, of its
intention to purchase the Designated Refinery Assets. Failure to provide such
notice within the Refinery Asset Option Period shall be deemed to constitute a
decision by the Operator not to exercise its Refinery Asset Purchase Option.

(g) If the Operator notifies the Company in writing during the Refinery Asset
Option Period of its intention to exercise its Refinery Asset Purchase Option,
both Parties shall be obligated to enter into an agreement incorporating the
terms (including price) either agreed to by

 

25



--------------------------------------------------------------------------------

the Parties or determined by the investment banking firm. If the Operator fails
to execute and deliver such an agreement within sixty (60) days of expiration of
the Refinery Asset Option Period, the Operator’s Refinery Asset Purchase Option
shall be deemed to have lapsed.

Article 18 Event of Default: Remedies Upon Event of Default.

Section 18.1 Event of Default. Notwithstanding any other provision of this
Agreement, but subject to Article 27, the occurrence of any of the following
shall constitute an “Event of Default”:

(a) any Party fails to make payment when due (i) under Article 4 within five
(5) Business Days after a written demand therefor or (ii) under any other
provision hereof within seven (7) Business Days;

(b) other than a default described in Sections 18.1(a) or 18.1(c), if the
Company or the Operator fails to perform any material obligation or covenant to
the other under this Agreement, which is not cured to the reasonable
satisfaction of any other Party within fifteen (15) Business Days after the date
that such Party receives written notice that such obligation or covenant has not
been performed;

(c) any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the other Party within fifteen (15) Business Days after the date that such Party
receives notice that corrective action is needed;

(d) any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days; and

(e) the Operator sells or permits the creation of, or suffers to exist any
security interest, lien, encumbrance, charge or other claim of any nature (other
than Permitted Liens or liens or liens that existed with respect to such Product
prior to the throughput by the Company or the Company Designee hereunder) with
respect to any of the Products.

Section 18.2 Termination in the Event of Default. Except as set forth in
Section 18.1(d), without limiting any other provision of this Agreement, if an
Event of Default with respect to the Company or the Operator (such defaulting
Party, the “Defaulting Party”) has occurred and is continuing, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement upon written notice to the Defaulting
Party.

Section 18.3 Other Remedies. Without limiting any other rights or remedies
hereunder, if an Event of Default occurs and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (a) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement, (b) reclaim and repossess any and all of its Products held at the
Pipeline or elsewhere on the Operator’s premises, and (c) otherwise arrange for
the disposition of any of its Products in such manner as it elects.

 

26



--------------------------------------------------------------------------------

Section 18.4 Set Off. If an Event of Default occurs, the Non-Defaulting Party
may, without limitation on its rights under this Article 18, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.

Section 18.5 No Preclusion of Rights. The Non-Defaulting Party’s rights under
this Section 18.5 shall be in addition to, and not in limitation of, any other
rights which the Non-Defaulting Party may have (whether by agreement, operation
of law or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.

Article 19 Indemnification.

Section 19.1 Indemnification by Operator. The Operator shall defend, indemnify
and hold harmless the Company, the Company Designee, their respective
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Company Indemnitees”) from and against any Liabilities
directly or indirectly arising out of (a) any breach by the Operator of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of the Operator made herein or in connection herewith
proving to be false or misleading, (b) any failure by the Operator, its
Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law, or (c) injury,
disease, or death of any Person or damage to or loss of any property, fine or
penalty, any of which is caused by the Operator, its Affiliates or any of their
respective employees, representatives, agents or contractors in the exercise of
any of the rights granted hereunder or the handling or transportation of any
Products hereunder, except to the extent of the Company’s obligations under
Section 19.2 below, and except to the extent that such injury, disease, death,
or damage to or loss of property, fine or penalty was caused by the gross or
sole negligence or willful misconduct on the part of the Company Indemnitees,
their Affiliates or any of their respective employees, representatives, agents
or contractors. Notwithstanding the foregoing, the Operator’s liability to the
Company Indemnitees pursuant to this Section 19.1 shall be net of any insurance
proceeds actually received by the Company Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Company agrees
that it shall, and shall cause the other Company Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Company Indemnitees are entitled with respect to or
on account of any such damage or injury, (ii) notify the Operator of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Operator fully informed of the efforts of the Company Indemnitees
in pursuing collection of such insurance proceeds.

Section 19.2 Indemnification by Company. The Company shall defend, indemnify and
hold harmless the Operator, its Affiliates, and their respective directors,
officers, employees, representatives, agents, contractors, successors and
permitted assigns (collectively, the “Operator

 

27



--------------------------------------------------------------------------------

Indemnitees”) from and against any Liabilities directly or indirectly arising
out of (a) any breach by the Company of any covenant or agreement contained
herein or made in connection herewith or any representation or warranty of the
Company made herein or in connection herewith proving to be false or misleading,
(b) any personal injury incurred by any representative of the Company or the
Company Designee (including any Supplier Inspector or Company Inspector) while
on the Operator’s property, (c) any failure by the Company, the Company
Designee, their respective Affiliates or any of their respective employees,
representatives (including any Supplier Inspector or Company Inspector), agents
or contractors to comply with or observe any Applicable Law, or (d) injury,
disease, or death of any Person or damage to or loss of any property, fine or
penalty, any of which is caused by the Company, the Company Designee, their
respective Affiliates or any of their respective employees, representatives
(including any Supplier Inspector or Company Inspector), agents or contractors
in the exercise of any of the rights granted hereunder or the refining or
storage of any Products hereunder, except to the extent of the Operator’s
obligations under Section 19.1 above, and except to the extent that such injury,
disease, death, or damage to or loss of property, fine or penalty was caused by
the gross or sole negligence or willful misconduct on the part of the Operator
Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors. Notwithstanding the foregoing, the
Company’s liability to the Operator Indemnitees pursuant to this Section 19.2
shall be net of any insurance proceeds actually received by the Operator
Indemnitees or any of their respective Affiliates from any third party with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. The Operator agrees that it shall, and shall cause the
other Operator Indemnitees to, (i) use all commercially reasonable efforts to
pursue the collection of all insurance proceeds to which any of the Operator
Indemnitees are entitled with respect to or on account of any such damage or
injury, (ii) notify the Company of all potential claims against any third party
for any such insurance proceeds, and (iii) keep the Company fully informed of
the efforts of the Operator Indemnitees in pursuing collection of such insurance
proceeds.

Section 19.3 EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.

Article 20 Limitation on Damages.

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 20, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).

 

28



--------------------------------------------------------------------------------

Article 21 Confidentiality.

Section 21.1 Obligations. Each Party shall use commercially reasonable efforts
to retain the other Party’s Confidential Information in confidence and not
disclose the same to any third party (other than a Company Designee, provided
the Company Designee has agreed to adhere to this Article 21, or any Receiving
Party Personnel) nor use the same, except as authorized by the disclosing Party
in writing or as expressly permitted in this Section 21.1. Each Party further
agrees to take the same care with the other Party’s Confidential Information as
it does with its own, but in no event less than a reasonable degree of care.

Section 21.2 Required Disclosure. Notwithstanding Section 21.1 above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall reasonably cooperate with
the disclosing Party (at the disclosing Party’s cost) in allowing the disclosing
Party to obtain such protective order or other relief.

Section 21.3 Return and Destruction of Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such Party’s customary
procedures and policies; provided, however, that notwithstanding any termination
or expiration of this Agreement, any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 21.3, and such archived or back-up Confidential
Information shall not be accessed except as required by Applicable Law for so
long as such Confidential Information is retained.

Section 21.4 Receiving Party Personnel. The receiving Party will limit access to
the Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing

 

29



--------------------------------------------------------------------------------

Party will be made aware of the confidentiality provisions of this Agreement,
and will be required to abide by the terms thereof. Any third-party contractors
that are given access to Confidential Information of a disclosing Party pursuant
to the terms hereof shall be required to sign a written agreement pursuant to
which such Receiving Party Personnel agree to be bound by the provisions of this
Agreement, which written agreement will expressly state that it is enforceable
against such Receiving Party Personnel by the disclosing Party.

Section 21.5 Survival. The obligation of confidentiality under this Article 21
shall survive the termination of this Agreement for a period of two (2) years.

Article 22 Choice of Law.

This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 27, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.

Article 23 Assignment.

Section 23.1 Assignment by the Company. Except as set forth in this Article 23,
the Company shall not assign its rights or obligations hereunder without the
Operator’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) the Company may
assign this Agreement without the Operator’s consent in connection with a sale
by the Company of its inventory of Products, or all or substantially all of the
Refinery, including by merger, equity sale, asset sale or otherwise, so long as
the transferee: (1) agrees to assume all of the Company’s obligations under this
Agreement; and (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Company in its
reasonable judgment; and (b) the Company shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for itself or any of its
Affiliates.

Section 23.2 Company Designee.

(a) Without the Operator’s consent, the Company shall be permitted to assign the
Company’s rights to use, hold the Products in, and transport the Products
through, the Pipeline pursuant to this Agreement, to the Company Designee.

(b) The Company shall act as the Company Designee’s counterparty for all
purposes of this Agreement, and the Operator shall be entitled to follow the
Company’s instructions with respect to all of the Company Designee’s Products
that are transported or handled by the Operator pursuant to this Agreement
unless and until the Operator is notified by the Company Designee in writing
that the Company is no longer authorized to act as the Company Designee’s
counterparty, in which case the Operator shall thereafter follow the
instructions of the Company Designee (or such other agent as the Company
Designee may appoint) with respect to all the Company Designee’s Products that
are transported or handled by the Operator pursuant to this Agreement. The
Company shall be responsible for all the Company Designee’s payments to the
Operator hereunder; provided, however, that the Operator shall accept payment in
connection with this Agreement directly from any Company Designee and apply such
payments against amounts owed

 

30



--------------------------------------------------------------------------------

by the Company hereunder. All volumes throughput by the Company Designee will be
taken into account in the determination of whether the Company has satisfied its
Minimum Throughput Commitment. During any time that this Agreement is assigned
to the Company Designee, all provisions of this Agreement, as amended or
adjusted by this Article 23, shall be in full force and effect with respect to
the Company Designee and the Company Designee’s Products as if the Company
Designee were Party hereto in place of the Company.

Section 23.3 Assignment by the Operator. The Operator shall not assign its
rights or obligations under this Agreement without the prior written consent of
the Company, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that (a) subject to Article 16 hereof and Article VI
of the Omnibus Agreement, the Operator may assign this Agreement without such
consent in connection with a sale by the Operator of all or substantially all of
the Pipeline, including by merger, equity sale, asset sale or otherwise, so long
as the transferee: (i) agrees to assume all of the Operator’s obligations under
this Agreement; (ii) is financially and operationally capable of fulfilling the
terms of this Agreement, which determination shall be made by the Operator in
its reasonable judgment; and (iii) is not a competitor of the Company, as
determined by the Company in good faith; and (b) the Operator shall be permitted
to make a collateral assignment of this Agreement solely to secure financing for
the Operator and its Affiliates.

Section 23.4 Terms of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

Section 23.5 Change of Control. The Parties’ obligations hereunder shall not
terminate in connection with a Change of Control; provided, however, that in the
case of a Change of Control, the Company shall have the option to extend the
Term as provided in Section 2.1, without regard to the notice period provided in
the fourth sentence of Section 2.1.

Article 24 Notices.

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS, one (1) Business
Day after deposit therewith prepaid; or (d) if by email, one (1) Business Day
after delivery with receipt confirmed. All notices will be addressed to the
Parties at the respective addresses as follows:

If to the Company:

PBF Holding Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Matt Lucey, President

Telecopy No: (973) 455-7500

Email: matt.lucey@pbfenergy.com

 

31



--------------------------------------------------------------------------------

with a copy, which shall not constitute notice, to:

PBF Energy Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jeffrey Dill, General Counsel

Telecopy No: (973) 455-7500

Email: jeffrey.dill@pbfenergy.com

If to the Operator:

Delaware Pipeline Company LLC

c/o PBF Logistics GP LLC

222 Lakeview Avenue, Suite 1510

West Palm Beach, FLA 33401

Attn: Todd O’Malley, President

Telecopy No: (561) 659-5462

Email: Todd.OMalley@pbflogistics.com

with a copy, which shall not constitute notice, to:

PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: Jim Fedena, Senior VP, Logistics

Telecopy No: (973) 455-7500

Email: jim.fedena@pbfenergy.com

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

Article 25 No Waiver; Cumulative Remedies.

Section 25.1 No Waivers. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of, or
Event of Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.

 

32



--------------------------------------------------------------------------------

Section 25.2 Cumulative Remedies. Each and every right granted to the Parties
under this Agreement or allowed it by law or equity, shall be cumulative and may
be exercised from time to time in accordance with the terms thereof and
Applicable Law.

Article 26 Nature of Transaction and, Relationship of Parties.

Section 26.1 Independent Contractor. This Agreement shall not be construed as
creating a partnership, association or joint venture among the Parties. It is
understood that the Operator is an independent contractor with complete charge
of its employees and agents in the performance of its duties hereunder, and
nothing herein shall be construed to make the Operator, or any employee or agent
of the Operator, an agent or employee of the Company.

Section 26.2 No Agency. No Party shall have the right or authority to negotiate,
conclude or execute any contract or legal document with any third person in the
name of the other Party; to assume, create, or incur any liability of any kind,
express or implied, against or in the name of any of the other Party; or to
otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.

Article 27 Arbitration Provision.

Any and all Arbitrable Disputes (except to the extent injunctive relief is
sought) shall be resolved through the use of binding arbitration using, in the
case of an Arbitrable Dispute involving a dispute of an amount equal to or
greater than $1,000,000 or non-monetary relief, three arbitrators, and in the
case of an Arbitrable Dispute involving a dispute of an amount less than
$1,000,000, one arbitrator, in each case in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as supplemented to
the extent necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Article 27 and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Article 27 will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed, and, in the of an Arbitrable Dispute involving a dispute of
an amount less than $1,000,000, such third arbitrator shall act as the sole
arbitrator, and the sole role of the first two arbitrators shall be to appoint
such third arbitrator. Claimant will pay the compensation and expenses of the
arbitrator named by or for it, and Respondent will pay the compensation and
expenses of the arbitrator named by or for it. The costs of petitioning for the
appointment of an arbitrator, if any, shall be paid by Respondent. Claimant and
Respondent will each pay one-half of the compensation and expenses of the third
arbitrator. All arbitrators must (a) be neutral parties who have never been
officers, directors or employees of the Operator, the Company or any of their

 

33



--------------------------------------------------------------------------------

Affiliates and (b) have not less than seven (7) years’ experience in the energy
industry. The hearing will be conducted in the State of Delaware or the
Philadelphia Metropolitan area and commence within thirty (30) days after the
selection of the third arbitrator. The Company, the Operator and the arbitrators
shall proceed diligently and in good faith in order that the award may be made
as promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award Special Damages.
Notwithstanding anything herein the contrary, the Company may not dispute any
amounts with respect to an invoice delivered in accordance with Article 4 that
the Company has not objected to within one hundred twenty (120) days of receipt
thereof. No Event of Default shall occur if the subject matter underlying such
potential Event of Default is the subject matter of any dispute that is pending
resolution or arbitration under this Article 27 until such time that such
dispute is resolved in accordance with this Article 27.

Article 28 General.

Section 28.1 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be valid and effective under Applicable
Law, but if any provision of this Agreement or the application of any such
provision to any person or circumstance will be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
hereof, and the Parties will negotiate in good faith with a view to substitute
for such provision a suitable and equitable solution in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid,
illegal or unenforceable provision.

Section 28.2 Entire Agreement. This Agreement, the Operation and Management
Services and Secondment Agreement and the Omnibus Agreement together constitute
the entire agreement among the Parties pertaining to the subject matter hereof
and supersede all prior agreements and understandings of the Parties in
connection therewith. No promise, representation or inducement has been made by
any of the Parties concerning the subject matter of this Agreement and none of
the Parties shall be bound by or liable for any alleged representation, promise
or inducement not so set forth.

Section 28.3 Time is of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.

Section 28.4 No Third-Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party; provided, however,
that upon written request from the Company, this Agreement will be amended by
the Parties to make any Company Designee or lender or intermediator of the
Company or any Company Designee a third-party beneficiary hereof.

Section 28.5 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

 

34



--------------------------------------------------------------------------------

Section 28.6 Survival. All audit rights, payment, confidentiality and
indemnification obligations under this Agreement shall survive the expiration or
termination of this Agreement in accordance with their terms.

Section 28.7 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first set forth above.

 

COMPANY: PBF HOLDING COMPANY LLC By: /s/ Jeffrey Dill

Name: Jeffrey Dill

Title: Secretary

 

OPERATOR: DELAWARE PIPELINE COMPANY LLC By: /s/ James Fedena

Name: James Fedena

Title: Senior Vice President

SIGNATURE PAGE TO THE PIPELINE SERVICES AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Product

Gasoline, petroleum distillates and other like hydrocarbons which meet the
Product specifications for shipments in the current Delaware Pipeline Company
Tariff as well as the specifications in the then current Buckeye and/or Sunoco
Logistics tariffs, depending on the ultimate product destination.

 

B-1



--------------------------------------------------------------------------------

Exhibit B

Designated Refinery Assets

 

  •   Any or all of the tanks located in the product tank farms, located east of
Route 9, along with all associated equipment, including pumps, interconnecting
piping, utility systems, control system and operator shelter.

 

  •   Refinery piers 1,2,3, hoses, pumps, vapor combustion unit, associated
equipment and interconnecting piping with the refinery tank farms.

 

  •   Waste Water Treatment Plant (WWTP) and oily water/storm sewer system
connections to Pipeline assets.

 

  •   Rail unloading facilities, associated pumps and other equipment, including
interconnecting piping

 

  •   Steam generation and distribution system to the tanks, WWTP and Pipeline
Booster Station

 

  •   Electrical distribution system to the Pipeline booster station from the
Boiler House through switchgears 7 & 10, feeders 40,41,44 & 45, substations
401/402, MCA 401-C/D and MCC 402-A.

 

  •   Electrical distribution system to the tanks and WWTP

 

  •   Instrument Air compressor, dryer and distribution system to the tanks

 

  •   Firewater supply pump, piping system, including associated tank 403, pumps
and associated equipment

 

  •   Fresh water system, including interconnection to United Water supply,
pumps and distribution piping

 

  •   Control and Knock Laboratories, including testing apparatus and equipment

 

  •   Emergency response equipment, including boats, boom, hazmat trailers, fire
fighting equipment and associated protective housing

 

  •   Domestic water supply piping system, including United Water connection,
piping and pumps.

 

  •   Warehouse equipment compatible with Pipeline systems

 

  •   IT Servers and associated equipment, including UPS backup systems

 

  •   Relevant operating and other environmental permits

 

B-1